Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to the applicant’s filing on December 7, 2019.  Claims 1-20, 23-24 and 26 are pending.

Claim Objections
Claims 1, 9, 13, 19, 20 and 26 are objected to because of the following informalities: 
Claim 1 recites the limitation “multiple autonomous underwater vehicles (AUVs), then makes secondary reference to both “said multiple AUVs” and “said AUVs”.  It is unclear that these are the same reference.  The secondary references must be consistent.  
Switching back and forth between abbreviations is improper.  If a shortened version of a limitation is used, it must be maintained through the claims.   
Claim 1 recites the limitation “multiple surface vehicles (SVs)”, then makes secondary reference to both “said surface vehicles” and “the multiple SVs”.  It is unclear that these are the same reference.  The secondary references must be consistent.
Claim 1 recites the limitation “multiple surface vehicles (SVs)”, then makes secondary reference to both “said surface vehicles” and “the multiple SVs”.  Claim 1 
Claim 1 recites the limitation “a network of SVs” and “a network of surface vehicles”.  It is unclear if these are the same network.  
Claim 1 recites the limitation “exploration of an underwater region” and then makes secondary reference to both “said underwater exploration” and “said exploration”.  It is unclear that these are the same reference.  The secondary references must be consistent.
Claim 9 recites the limitation “a surface vehicle”.  Claim 9 is dependent on claim 8, claim 7, claim 6, and claim 1, which introduced “multiple surface vehicles” and made secondary reference to “the surface vehicles” and “said multiple SVs”.  Claim 8 previously introduced “said AUV’s paired SV”.  It is unclear if this is the same as the surface vehicles.  It is suggested that this may be more properly “a surface vehicle of the multiple surface vehicles”. 
Claim 13 recites the limitation “said SVs”.  Claim 13 is dependent on claim 1, which introduced “multiple surface vehicles” and “at least one SV in a network of SVs” and then made secondary reference to “the surface vehicles”, “said surface vehicles” and “the multiple SVs”.  It is unclear if these are the same surface vehicles.  The secondary references must be consistent.
Claim 17 recites the limitation “via the first at least one any of the and second at least one SV”.  This appears intended as “via the first at least one SV in the network of SVs and the second at least one SV in the network of SVs” or “via any of the first at 
Claim 19 recites the limitation “said multiple SVs”.  Claim 19 is dependent on claim 1, which introduced “multiple surface vehicles” and made secondary reference to “the surface vehicles”, “said surface vehicles” and introduced “a network of surface vehicles” and “a network of SVs.  The secondary references must be consistent.
Claim 20 recites the limitation “said multiple SVs”.  Claim 20 is dependent on claim 1, which introduced “multiple surface vehicles” and made secondary reference to “the surface vehicles”, “said surface vehicles” and introduced “a network of surface vehicles” and “a network of SVs.  The secondary references must be consistent.
Claim 20 recites the limitation “said multiple AUVs”.  Claim 20 is dependent on claim 1, which introduced “multiple autonomous underwater vehicles” and made secondary reference to “the AUVs”, “said AUVs”, and “said multiple AUVs”.  The secondary references must be consistent.
Claim 26 recites the limitation “said exploration”.  Claim 26 is dependent on claim 1, which introduced “A system for exploration of an underwater region” and “exploration of said at least one area to be explored” and made secondary reference to “said underwater exploration” and “said exploration”.  The secondary references must be consistent.
Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-20, 23-24 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitations “a network of surface vehicles” and “a first at least one SV in a network of SVs”, then attempts to add “a second at least one SV in the network of surface vehicles”.  It is unclear, and therefore indefinite, if these are the same networks and if the second SV is in the network of surface vehicles or the network of SVs.  
Claims 2-20, 23-24 and 26 are rejected for incorporation of the errors of the base claim by dependency.

The term “relatively fixed locations” in claim 13 is a relative term which renders the claim indefinite. The term “relatively fixed locations” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim limitation “at least one mission planning mechanism” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
The Specification at 000175 describes the mission planning mechanism that “defines and delineates areas to be explored and provides control and command information to at least one AUB of the multiple AUVs for exploration of the areas to be explored.  The Specification at 000176 describes the mission planning mechanism that “provides a search scheme for the areas to be explored”.  The Specification at 000177 describes the mission planning mechanism that ”determines aspects of the search scheme”.  There is no description of what performs these functions and how the function is accomplished.  The Specification at 00020 indicates that a “mechanism” may be any device(s), process(es), routine(s), service(s), or combination thereof.  This paragraph fails to disclose the corresponding structure, material, or act to the function of “mission planning”.  
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-20, 23-24 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the “at least one mission planning mechanism” is not described in the Specification.

Claims 1-20, 23-24 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  As described above, the “at least one mission planning mechanism” is not described in the Specification.

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 13, 15-16. 19-20, 23-24 and 26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brizard, U.S. Patent 9,417,351 B2 (2016).
As to claim 1, Brizard discloses a system for exploration of an underwater region, the system comprising: 
a host platform comprising a host surface vehicle (HSV) (Column 6, Line 49 – Column 7, Line 7, central control unit 202); 
multiple surface vehicles (SVs) (Column 6, Lines 49 – Column 7, Line 7, unmanned surface vehicles 210, 212, Figure 2); and 
multiple autonomous underwater vehicles (AUVs) (Column 7, Lines 8-27, AUVs 350i, Figure 2), wherein 
the host platform and the surface vehicles communicate via a first communications protocol (Column 6, Line 49 – Column 7, Line 37, radio), and wherein 
the surface vehicles and the AUVs communicate via a second communications protocol, distinct from said first communications protocol, and wherein said host platform communicates with said AUVs via said surface vehicles (Column 6, Line 49 -  Column 7, Line 37, acoustic), and wherein 

at least one AUV performs aspects of said exploration independent of at least one other AUV (Column 10, Lines 29-56), and wherein 
the multiple SVs comprise a network of surface vehicles, and wherein said host platform communicates with said AUVs via said network of surface vehicles (Column 7, Lines 40-55), and wherein 
surface vehicles in said network of surface vehicles communicate via a third communication protocol, wherein the host platform communicates with a first at least one SV in a network of SVs (Column 8, Lines 3-16), and wherein 
the first at least one SV acts as a relay between (i) the host platform, and (ii) a second at least one SV in the network of surface vehicles (Column 8, Lines 3-16), wherein 
at least one mission planning mechanism defines and delineates at least one area to be explored and provides control and command information to at least one AUV of said multiple AUVs for exploration of said at least one area to be explored (Column 10, Lines 29-56).
As to claim 2, Brizard discloses the system of claim 1 and further discloses wherein said first communications protocol comprises one or more of: radio frequency (RF), microwave, IP-based radio, and optical communication signals (Column 6, Line 49 – Column 7, Line 37, radio).
As to claim 3, Brizard discloses the system of claim 1, and further discloses wherein said second communications protocol comprises one or more of: acoustic 
As to claim 4, Brizard discloses the system of claim 1, and further discloses wherein said exploration of said underwater region determines information about said underwater region (Column 3, Lines 35-43, seismic survey).
As to claim 5, Brizard discloses the system of claim 4, and further discloses wherein said information about said underwater region comprises one or more of: (i) mapping data of said underwater region; and/or (ii) information about objects in said underwater region; and/or (iii) physical and/or chemical oceanographic data of said underwater region; and/or (iv) information about objects in or around said underwater region (Column 3, Lines 35-43, seismic survey).
As to claim 13, Brizard discloses the system of claim 1.  Brizard further discloses wherein at least some of said SVs are in relatively fixed locations (Column 8, Lines 3-16).
As to claim 15, Brizard discloses the system of claim 1.  Brizard further discloses wherein said third communications protocol comprises one or more of: radio frequency (RF), microwave, IP-based radio, and/or optical communication signals (Column 8, Lines 3-16).
As to claim 16, Brizard discloses the system of claim 1.  Brizard further discloses wherein said third communications protocol is distinct from said first communications protocol (Column 8, Lines 3-16).
As to claim 19, Brizard discloses the system of claim 1.  Brizard further discloses wherein the host platform and at least one SV of said multiple SVs communicate directly via said first communications protocol (Column 6, Line 49 – Column 7, Line 37, radio).
As to claim 20, Brizard discloses the system of claim 1.  Brizard further discloses wherein at least one SV of said multiple SVs and at least one AUV of said multiple AUVs communicate directly via the second communications protocol (Column 6, Line 49 -  Column 7, Line 37, acoustic).
As to claim 23, Brizard discloses the system of claim 1.  Brizard further discloses  wherein said at least one mission planning mechanism provides a search scheme for said at least one area to be explored (Column 7, Lines 28-39).
As to claim 24, Brizard discloses the system of claim 23.  Brizard further discloses wherein said at least one mission planning mechanism determines aspects of said search scheme (Column 7, Lines 28-39).
As to claim 26, Brizard discloses the system of claim 1.  Brizard further discloses wherein aspects of said exploration comprise simultaneously and independently scanning portions of said underwater region with said multiple AUVs AUV (Column 3, Lines 35-43, seismic survey).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6-12, and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Brizard, U.S. Patent 9,417,351 B2 (2016).
As to claim 6, Brizard discloses the system of claim 1 and further discloses wherein the number of surface vehicles is the same as the number of AUVs.  Brizard discloses multiple surface vehicles and multiple AUVs.  It does not disclose where they are necessarily the same number.  
 It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method of claim 1, as disclosed by Brizard, with the use of the number of surface vehicles being the same as the number of AUVs, as claimed, to allow an obvious engineering choice to assign one AUV to each surface vehicle, allowing easier tracking and data transfer. 
See MPEP 2144.04
Omission of an Element and Its Function Is Obvious if the Function of the Element Is Not Desired  


As to claim 7, Brizard discloses the system of claim 6.  Brizard discloses the AUV sending sensor data to the surface vehicle.  Brizard does not disclose where the two are paired, as claimed.
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method of claim 6, as disclosed by Brizard, with the use of pairing the surface vessel and the AUV, as claimed, as an obvious engineering choice to pair the AUV to the surface vehicle, 
As to claim 8, Brizard discloses the system of claim 7.  Brizard further discloses  wherein each AUV communicates via said second communications protocol with said AUV's paired SV, and wherein each SV communicates via said first communications protocol with said host platform (Column 6, Line 49 – Column 7, Line 37).
As to claim 9, Brizard discloses the system of claim 8.  Brizard further discloses  wherein each AUV sends certain data to said host platform, via a surface vehicle paired with said AUV, wherein said certain data represents one or more of: (i) information about said underwater region, and/or (ii) information about said AUV (Column 3, Lines 35-43, seismic survey).
As to claim 10, Brizard discloses the system of claim 8.  Brizard further discloses wherein the host platform sends control and/or command data to each AUV via an SV paired with said AUV (Column 10, Lines 29-56).
As to claim 11, Brizard discloses the system of claim 9.  Brizard further discloses  wherein a particular SV acts as a relay between (i) said host platform, and (ii) a particular AUV paired with said particular SV (Column 8, Lines 3-16). 
As to claim 12, Brizard discloses the system of claim 11.  Brizard further discloses wherein said particular SV relays said control and command data to said particular AUV in real time (Column 10, Lines 29-56).
As to claim 14, Brizard discloses the system of claim 1.  Brizard does not disclose more SVs than AUVs, as claimed.  

See MPEP 2144.04

Omission of an Element and Its Function Is Obvious if the Function of the Element Is Not Desired  

Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989) (Claims at issue were directed to a method for inhibiting corrosion on metal surfaces using a composition consisting of epoxy resin, petroleum sulfonate, and hydrocarbon diluent. The claims were rejected over a primary reference which disclosed an anticorrosion composition of epoxy resin, hydrocarbon diluent, and polybasic acid salts wherein said salts were taught to be beneficial when employed in a freshwater environment, in view of secondary references which clearly suggested the addition of petroleum sulfonate to corrosion inhibiting compositions. The Board affirmed the rejection, holding that it would have been obvious to omit the polybasic acid salts of the primary reference where the function attributed to such salt is not desired or required, such as in compositions for providing corrosion resistance in environments which do not encounter fresh water.). See also In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965) (Omission of .

Response to Arguments
Applicant's arguments filed March 2, 2020 have been fully considered but they are not persuasive.  Applicant argued that 35 USC 112(f) was not invoked in any claim, however the term “at least one mission planning mechanism” in claim 1 recites functional language and the generic placeholder “mechanism” and must be interpreted in light of the Specification.  There is no description of the “mission planning mechanism” in the Specification.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   U.S. Patent 8,109,223 is the issued patent of the publication listed in the IDS.  U.S. Patents 10,545,253 and 10,310,125 are both assigned to CGG Services, as is the Brizard patent, U.S. Patent 9,417,351.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANDREW BERNS whose telephone number is (313)446-4892. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL BERNS
Primary Examiner
Art Unit 3663



/MICHAEL A BERNS/Primary Examiner, Art Unit 3666